DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 8, 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the methane".  There is insufficient antecedent basis for this limitation in the claim, as the method step requires a hydrocarbon gas. As such, the claim is indefinite. Claims 2-3, 5-7, 9-17 are rejected for their dependence on Claim 1. For purposes of examination, the examiner will interpret the limitation as requiring any hydrocarbon listed in provision 1 of the claim.
Regarding Claim 3, it is unclear whether “the catalyst” as claimed references the catalyst  in step (a) or in step (c). As such, the claim is indefinite. For purposes of examination, the limitation will be interpreted to include either the catalyst as in step (a) or step (c) of Claim 1).
Claim 1 recites the limitation "the support".  There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite. For purposes of examination, the examiner will interpret the limitation as requiring the solid carbon product as claimed by Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-7, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (USPN 8,075,869), referred to herein as 'Zhu', in view of Wang et al (Effects of acidic treatments on the pore and surface properties of Ni catalyst supported on activated carbon, Carbon, 1998). 
Regarding Claim 1, Zhu discloses the making of hydrogen gas by microwave radiation of methane in the presence of a nickel-copper catalyst (Example 1). This reads on Claim 1, in which a method for producing hydrogen from at least one hydrocarbon gas, the method comprising:(a) applying microwave radiation to the hydrocarbon gas in the presence of a catalyst comprising metal atoms, wherein the microwave radiation causes the methane to decompose into hydrogen and at least one solid carbon product, wherein the hydrocarbon gas comprises methane, ethane, propane, butane, or a combination thereof, and wherein the catalyst comprises Ni, Co, Mo, Pt, Pd, Cu, Sn, Mn. or a combination thereof is disclosed. Further, Zhu discloses processing the product gas to recover substantially pure hydrogen (Claim 8). This reads on Claim 1, in which collecting the hydrogen is disclosed. 
Further regarding Claim 1, Zhu does not disclose contacting the catalyst and the at least one solid carbon product with an acid composition; however, the process of acid washing is known in the art to produce advantageous effects for nickel catalysts supported on carbon-based supports. For example, Wang et al discloses the BET surface area, total pore volume, and microporosity of carbon supports are generally enhanced due to acid treatment, and that treatment of activated carbon with acidic solutions resulted in a reduction in ash content (3.1 Surface and pore structural evolution of supports).
Given this, one of ordinary skill in the art would have found it obvious to acid wash the catalyst of Zhu in order to enhance the surface area, total pore volume, and micro porosity of the support in order to maximize the catalytic activity of the catalyst, thereby maximizing the production of hydrogen, and further to remove any accumulated ash so that the catalyst may be reused to reduce catalyst costs.
Further regarding Claim 1, while none of the prior art suggests the removal of the metal atoms from the composition, one of ordinary skill would have found it obvious to remove the metal atoms from the acid composition to reuse any amount of catalyst that still possesses catalytic activity in a future reaction to reduce material costs.
Further regarding Claim 1, while the prior art does not disclose the removal of the carbon product from the acid composition, Zhu discloses the fibrous carbon is a useful by-product that can be used for other applications (Example 1). As such, one of ordinary skill in the art would find it obvious to remove the produced carbon product from the acid composition for use in other applications. 
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses the use of a quartz holder for the metal catalyst (Passage beginning “In the examples to follow, the microwave generator…”). A holder in this case is considered a support.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses the use of quartz, which is composed of SiO2, as a holder.
Regarding Claims 5-7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses the use of a nickel catalyst doped with copper as discussed above. 	Further regarding Claim 7, and regarding Claim 9, while the prior art is silent regarding a solid carbon support, the quartz support as disclosed by Zhu would necessarily undergo a carbothermic reaction with the carbon-containing methane to at least partially convert the quartz support to silicon carbide; as such, the doped catalyst disclosed by Zhu would necessarily be supported on a solid carbon product, SiC.
Regarding Claim 10, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses fibrous carbon is a by-product of the inventive process (Example 1).
Regarding Claim 11-12, the prior art discloses the limitations of Claim 1 as shown above.  Further, while none of the prior art suggests using a portion of the at least one solid carbon product as a supporting solid carbon product to restart the method beginning at step (a), one of ordinary skill would have found it obvious to reuse any amount of catalyst that still possesses catalytic activity in a future reaction to reduce material costs.
Regarding Claim 13, the prior art discloses the limitations of Claim 1 as shown above.  Further, Wang discloses additional acid treatments of the support material are essential to remove, at least partially, any surface contaminants and to reduce the ash content (1. Introduction). Given this, one of ordinary skill in the art would have found it obvious to treat the support a second time to remove any surface contaminants and to reduce the ash content, and to further achieve the acid treatment effects as discussed above in the rejection of Claim 1.
Regarding Claim 14, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses the catalyst is heated by microwave radiation to a temperature of from about 600 to 700° C (Passage beginning “In the examples to follow…”).
Regarding Claim 15, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses the method to be carried out at 1 atm (Example 1).
Regarding Claim 16, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses the microwave is operated at 250 watts (Example 1).
Regarding Claim 17, the prior art discloses the limitations of Claim 1 as shown above.  Further, Zhu discloses the microwave is operated at a frequency of 2.45 GHz (Passage beginning “In the examples to follow…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736